Name: Commission Regulation (EEC) No 3828/91 of 27 December 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/ 130. 12 . 91 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3828/91 of 27 December 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 3709/91 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 18 to 24 December 1991 for the pound sterling lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom in all the sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'United Kingdom* in parts 1 , 3, 5, 7 and 8 of Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on 30 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 201 , 31 . 7 . 1990, p. 9. O OJ No L 153 , 17 . 6 . 1991 , p. 1 . (*) OJ No L 355 , 23 . 12 . 1991 , p. 1 . C) OJ No L 310 , 21 . 11 . 1985, p. 4 . 0) OJ No L 358 , 8 . 12 . 1989, p. 28 . Official Journal of the European Communities 30 . 12 . 91No L 360/2 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg - 1,364 1,364 1,843 1,843 1,364 1,364 1,296 1,296 1,296 1,244 1,244 1,364 1,364 1,296 1,296 1,654 1,558 1,910 0,614 1,322 1,269 1,322 1,322 2,351 1,786 1,742 1,978 1,978 1,391 1,322 1,814 1,322 1,322 1,391 1,322 1,322 1,269 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 30 . 12 . 91 Official Journal of the European Communities No L 360/3 Positive Negative Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-6 11-6 7158 7159 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 110429 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 000 kg - 1,391 1,322 1,322 1,322 1,814 1,269 2,239 1,391 1,322 1,501 1,322 1,322 1,322 1,814 2,074 1,322 1,269 2,239 1,742 1,269 1,269 1,391 1,391 1,391 1,391 1,322 1,322 1,322 1,391 1,322 1,322 1,322 1,391 1,322 1,322 1,322 1,023 0,409 2,428 1,814 2,307 1,724 2,009 2,305 2,305 11-3 11-3 7290 7291 11-3 11-3 7290 7291 7285 7286 11-1 11-1 11-4 11-4 7294 7295 C) No L 360/4 Official Journal of the European Communities 30. 12. 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - 1000 kg ­ 1108 12 00 11-4 7294 2,060 11-4 7295 O 2,060 1108 13 00 11-5 7296 2,060 11-5 7297 o 2,060 1108 14 00 11-4 7294 2,060 11-4 7295 C) 2,060 1108 19 90 11-4 7294 2,060 11-4 7295 (') 2,060 1109 00 00 3,138 1702 30 91 17-9 7318 2,687 1702 30 99 17-9 7318 2,060 1702 40 90 2,060 1702 90 50 2,060 1702 90 75 2,810 1702 90 79 1,964 2106 90 55 2,060 2302 10 10 23-1 7622 23-1 7623 0,563 2302 10 90 1,167 2302 20 10 I 0,563 2302 20 90 1,167 2302 30 10 0,563 2302 30 90 1,207 2302 40 10 I 0,563 2302 40 90 1,207 2303 10 11 2,728 2309 10 11 23-2 7624 23-2 7625 0,164 2309 10 13 23-8 7541 O 23-8 7542 O 1,729 23-8 7543 O 3,458 23-8 7544 (*) 23-8 7545 O 0,270 23-8 7546 O 0,540 23-8 7547 o 23-8 7548 O 2,867 23-8 7549 O 5,733 23-8 7550 O 0,164 23-8 7551 O 1,893 23-8 7552 0 3,622 23-8 7626 O 0,164 23-8 7627 O 0,434 23-8 7628 o 0,704 23-8 7629 o 0,164 23-8 7630 O 3,031 30 . 12 . 91 Official Journal of the European Communities No L 360/5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - 1 000 kg - 2309 10 13 23-8 7631 O 5,897 2309 10 31 23-3 7624 23-3 7691 0,518 2309 10 33 23-9 7541 O 23-9 7542 O 1,729 23-9 7543 (2) 3,458 23-9 7544 O 23-9 7545 O 0,270 23-9 7546 O 0,540 23-9 7547 O 23-9 7548 O 2,867 23-9 7549 (2) 5,733 23-9 7645 (2) 0,518 23-9 7646 O 2,247 23-9 7647 O 3,976 23-9 7648 (2) 0,518 23-9 7649 o 0,788 23-9 7650 O 1,058 23-9 7651 O 0,518 23-9 7652 O 3,385 23-9 7653 O 6,251 2309 10 51 23-4 7624 23-4 7692 1,023 2309 10 53 23-10 7541 O 23-10 7542 O 1,729 23-10 7543 O 3,458 23-10 7544 O 23-10 7545 0 0,270 23-10 7546 (2) 0,540 23-10 7547 O 23-10 7548 O 2,867 23-10 7549 (2) 5,733 23-10 7654 O 1,023 23-10 7655 (2) 2,752 23-10 7656 (2) 4,481 23-10 7657 (2) 1,023 23-10 7658 O 1,293 23-10 7659 O 1,563 23-10 7660 (2) 1,023 23-10 7661 o 3,890 23-10 7662 (2) 6,756 2309 90 31 23-5 7624 23-5 7693 0,164 2309 90 33 23-11 7541 O 23-11 7542 (2) 1,729 No L 360/6 Official Journal of the European Communities 30 . 12. 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bi'rs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl - 1 000 kg - 2309 90 33 23-11 7543 O 3,458 23-11 7544 O 23-11 7545 (2) 0,270 23-11 7546 O 0,540 23-11 7547 O 23-11 7548 O 2,867 23-11 7549 O 5,733 23-11 7663 (2) 0,164 23-11 7664 O 1,893 23-11 7665 O 3,622 23-11 7666 (2&gt; 0,164 23-11 7667 (2) 0,434 23-11 7668 (2) 0,704 23-11 7669 0 0,164 23-11 7670 O 3,031 23-11 7671 (2) 5,897 2309 90 41 23-6 7624 23-6 7694 0,518 2309 90 43 23-12 7541 (2) 23-12 7542 (2) 1,729 23-12 7543 O 3,458 23-12 7544 (2) 23-12 7545 (2) 0,270 23-12 7546 "(2) 0,540 23-12 7547 (2) 23-12 7548 O 2,867 23-12 7549 (2) 5,733 23-12 7672 O 0,518 23-12 7673 (2&gt; 2,247 23-12 7674 O 3,976 23-12 7675 (2) 0,518 23-12 7676 O 0,788 23-12 7677 O 1,058 23-12 7678 (2) 0,518 23-12 7679 (2&gt; 3,385 23-12 7680 (2) 6,251 2309 90 51 23-7 7624 23-7 7695 1,023 2309 90 53 23-13 7541 (2) 23-13 7542 (2) 1,729 23-13 7543 (2&gt; 3,458 23-13 7544 (2&gt; 23-13 7545 (2) 0,270 23-13 7546 (2) 0,540 23-13 7547 0 30 . 12 . 91 Official Journal of the European Communities No L 360/7 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ I  1 000 kg - 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 ¢ 7687 7688 7689 0 0 &lt;2) &lt;2) o o o (2) o 0 o 2,867 5,733 1,023 2,752 4,481 1,023 1,293 1,563 1,023 3,890 6,756 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall stale in the declaration provided, for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 360/8 Official Journal of the European Communities 30 . 12.91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 Put £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Esc  100 kg live weight - o o o (l) 1,264 1,264 1,264 1,264 1,264  100 kg net weight - (2) 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 2,401 2,401 2,401 2,401 1,921 1,921 2,881 2,881 1,921 3,285 2,136 2,136 0,342 0,342 1,708 0,534 0,534 2,669 1,708 2,669 2,669 0,534 2,669 3,285 2,669 1,921 2,742 2,742 2,742 2,742 1,643 1,099 1,099 O O O oo o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 30 . 12 . 91 Official Journal of the European Communities No L 360/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 30. 12 . 91No L 360/10 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 100 kg - 0401 04-1 7058 a+c 0402 10 11 1,433 0402 10 19 04-3 7059 0,893 04-3 7074 04-3 7079 1,433 04-3 7222 0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 a + c 0402 21 17 04-6 7098 0,893 04-6 7099 04-6 7114 a+c 04-6 7224 0402 21 19 04-2 7744 a+c 0402 21 91 04-2 7744 a+c 0402 21 99 04-2 7744 a+c 0402 29 04-2 7744 a+c+f 0402 91 04-2 7744 a+c 0402 99 04-2 7744 a+c+f 0403 10 02 04-2 7744 a+c 0403 10 04 04-2 7744 a+c 0403 10 06 04-2 7744 a+c 0403 10 12 04-2 7744 a+c+f 0403 10 14 04-2 7744 a+c+f 0403 10 16 04-2 7744 a+c+f 0403 10 22 04-2 7744 a+c 0403 10 24 04-2 7744 a+c 0403 10 26 04-2 7744 a+c 0403 10 32 04-2 7744 a+c+ f 0403 10 34 04-2 7744 a+c+f 0403 10 36 04-2 7744 a+c + f 0403 90 11 04-5 7093 0,893 04-5 7094 04-5 7097 1,433 04-5 7223 0403 90 13 04-6 7098 0,893 04-6 7099 04-6 7114 a+c 04-6 7224 Official Journal of the European Communities No L 360/ 1130 . 12. 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece F1 Pta £ £ IrlDM Esc Bfrs/Lfrs Dkr Lit FF Dr - 100 kg a+ C d + f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a+ c+ f a+c+f a+c+f a+c+f a+c+f a+c+f 1,054 1,081 1,133 1,161 1,296 1,329 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 2,374 2,434 b x coef b x coef b x coef b b x coef 1,782 No L 360/ 12 Official Journal of the European Communities 30. 12. 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/ Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 0406 10 10 04-8 7228 2,035 04-8 7229 1,225 04-8 7230 1,594 04-8 7231 0,557 04-8 7232 0,810 0406 10 90 04-8 7226 04-8 7228 2,035 04-8 7230 1,594 04-8 7232 0,810 0406 20 10 0406 20 90 04-9 7233 2,035 04-9 7234 2,759 0406 30 10 04-10 7235 04-10 7236 0,732 04-10 7237 1,073 04-10 7238 1,562 04-10 7239 1,852 0406 30 31 04-10 7235 04-10 7236 0,732 04-10 7237 1,073 04-10 7238 1,562 0406 30 39 04-10 7235 04-10 7238 1,562 04-10 7239 1,852 0406 30 90 1,852 0406 40 00 04-11 7240 04-11 7241 1,926 0406 90 11 04-12 7242 1,594 04-12 7243 04-12 7244 1,782 04-12 7245 2,035 04-12 7246 1,225 04-12 7247 1,594 0406 90 13 04-13 7248 04-13 7250 2,382 0406 90 15 04-13 7248 04-13 7250 2,382 0406 90 17 04-13 7248 04-13 7249 1,594 04-13 7250 2,382 0406 90 19 I 0406 90 21 04-14 7251 04-14 7252 2,182 0406 90 23 04-15 7254 04-15 7255 1,782 30. 12 . 91 Official Journal of the European Communities No L 360/13 Positive I I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 0406 90 23 04-15 7256 2,035 04-15 7257 1,225 04-15 7258 1,594 0406 90 25 04-15 7254 04-15 7255 1,782 04-15 7256 2,035 04-15 7257 1,225 04-15 7258 1,594 0406 90 27 04-15 7254 04-15 7255 1,782 04-15 7256 2,035 04-15 7257 1,225 04-15 7258 1,594 0406 90 29 04-15 7253 04-15 7254 04-15 7255 1,782 04-15 7256 2,035 04-15 7257 1,225 04-15 7258 1,594 0406 90 31 04-15 7253 04-15 7254 04-15 7255 1,782 04-15 7256 2,035 04-15 7257 1,225 04-15 7258 1,594 0406 90 33 04-15 7253 04-15 7254 04-15 7255 1,782 04-15 7256 2,035 04-15 7257 1,225 04-15 7258 1,594 0406 90 35 04-16 7259 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 1,225 04-16 7279 1,594 0406 90 37 04-16 7259 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 1,225 04-16 7279 1,594 0406 90 39 04-15 7254 04-15 7255 1,782 1 04-15 7256 2,035 04-15 7257 1,225 No L 360/ 14 Official Journal of the European Communities 30 . 12. 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 100 kg 0406 90 39 04-15 7258 1,594 0406 90 50 04-15 7253 04-15 7254 04-15 7255 1,782 04-15 7256 2,035 04-15 7257 1,225 04-15 7258 1,594 0406 90 61 0406 90 63 0406 90 69 2,759 0406 90 71 04-8 7226 04-8 7227 1,782 04-8 7228 2,035 04-8 7229 1,225 04-8 7230 1,594 0406 90 73 04-16 7259 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 1,225 04-16 7279 1,594 0406 90 75 04-16 7259 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 1,225 04-16 7279 1,594 0406 90 77 04-16 7259 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 1,225 04-16 7279 1,594 0406 90 79 04-16 7259 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 1,225 04-16 7279 1,594 0406 90 81 04-16 7259 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 1,225 04-16 7279 1,594 0406 90 83 0406 90 85 04-16 7259 04-16 7274 1,782 04-16 7277 2,035 04-16 7278 1,225 No L 360/1530. 12 . 91 Official Journal of the European Communities Positive I | Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF .Greece Dr Ireland £ Irl  100 kg - 0406 90 85 04-16 7279 1,594 0406 90 89 04-15 7253 04-15 7254 04-15 7255 1,782 04-15 7256 2,035 04-15 7257 1,225 04-15 7258 1,594 0406 90 91 04-8 7226 04-8 7231 0,557 04-8 7232 0,810 0406 90 93 04-8 7226 04-8 7231 0,557 04-8 7232 0,810 0406 90 97 04-8 7226 04-8 7228 2,035 04-8 7230 1,594 04-8 7232 0,810 0406 90 99 04-8 7226 04-8 7228 2,035 04-8 7230 1,594 04-8 7232 0,810 2309 10 15 23-14 7553 0,173 23-14 7554 0,346 23-14 7555 0,519 23-14 7556 0,648 23-14 7557 0,726 23-14 7558 0,778 23-14 7559 0,027 23-14 7569 0,054 23-14 7573 0,081 23-14 7574 0,101 23-14 7577 0,113 23-14 7578 0,122 23-14 7579 0,287 23-14 7580 0,573 23-14 7581 0,860 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 1,290 23-14 7885 2309 10 19 23-14 7553 0,173 23-14 7554 0,346 23-14 7555 0,519 23-14 7556 0,648 23-14 7557 0,726 No L 360/ 16 Official Journal of the European Communities 30 . 12 . 91 Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands Ft Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 2309 10 19 23-14 7558 0,778 23-14 7559 0,027 23-14 7569 0,054 23-14 7573 0,081 23-14 7574 0,101 23-14 7577 0,113 23-14 7578 0,122 23-14 7579 0,287 23.14 7580 0,573 23-14 7581 0,860 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 1,290 23-14 7885 2309 10 39 23-14 7553 0,173 23-14 7554 0,346 23-14 7555 0,519 23-14 7556 0,648 23-14 7557 0,726 23-14 7558 0,778 23-14 7559 0,027 23-14 7569 0,054 23-14 7573 0,081 23-14 7574 0,101 23-14 7577 0,113 23-14 7578 , 0,122 23-14 7579 0,287 23-14 7580 0,573 23-14 7581 0,860 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 1,290 23-14 7885 2309 10 59 23-14 7553 0,173 23-14 7554 0,346 23-14 7555 0,519 23-14 7556 0,648 23-14 7557 0,726 23-14 7558 0,778 23-14 7559 0,027 23-14 7569 0,054 23-14 7573 0,081 23-14 7574 0,101 23-14 7577 0,113 23-14 7578 0,122 30 . 12 . 91 Official Journal of the European Communities No L 360/ 17 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal | Esc United Kingdom £ Belgium/' Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 2309 10 59 23-14 7579 0,287 23-14 7580 0,573 23-14 7581 0,860 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 1,290 23-14 7885 2309 10 70 23-14 7553 0,173 23-14 7554 0,346 23-14 7555 0,519 23-14 7556 0,648 23-14 7557 0,726 23-14 7558 0,778 23-14 7559 0,027 23-14 7569 0,054 23-14 7573 0,081 23-14 7574 0,101 23-14 7577 0,113 23-14 7578 0,122 23-14 7579 0,287 23-14 7580 0,573 23-14 7581 0,860 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 1,290 23-14 7885 2309 90 35 23-14 7553 0,173 23-14 7554 0,346 23-14 7555 0,519 23-14 7556 . 0,648 23-14 7557 0,726 23-14 7558 0,778 23-14 7559 0,027 23-14 7569 0,054 23-14 7573 0,081 23-14 7574 0,101 23-14 7577 0,113 23-14 7578 0,122 23-14 7579 0,287 23-14 7580 0,573 23-14 7581 0,860 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 1,290 23-14 7885 No L 360/ 18 Official Journal of the European Communities 30 . 12 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 2309 90 39 23-14 7553 0,173 23-14 7554 0,346 23-14 7555 0,519 23-14 7556 0,648 23-14 7557 0,726 23-14 7558 0,778 23-14 7559 0,027 23-14 7569 0,054 23-14 7573 0,081 23-14 7574 0,101 23-14 7577 0,113 23-14 7578 0,122 23-14 7579 0,287 23-14 7580 0,573 23-14 7581 0,860 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 1,290 23-14 7885 2309 90 49 23-14 7553 0,173 23-14 7554 0,346 23-14 7555 0,519 23-14 7556 0,648 23-14 7557 0,726 23-14 7558 0,778 23-14 7559 0,027 23-14 7569 0,054 23-14 7573 0,081 23-14 7574 0,101 23-14 7577 0,113 23-14 7578 0,122 23-14 7579 0,287 23-14 7580 0,573 23-14 7581 0,860 23-14 7582 1,075 23-14 7583 1,204 23-14 7584 1,290 23-14 7885 2309 90 59 23-14 7553 0,173 23-14 7554 0,346 23-14 7555 0,519 23-14 7556 0,648 23-14 7557 0,726 23-14 7558 0,778 23-14 7559 0,027 30 . 12 . 91 Official Journal of the European Communities No L 360/19 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 59 2309 90 70 100 kg  0,054 0,081 0,101 0,113 0,122 0,287 0,573 0,860 1,075 1,204 1,290 0,173 0,346 0,519 0,648 0,726 0,778 0,027 0,054 0,081 0,101 0,113 0,122 0,287 0,573 0,860 1,075 1,204 1,290 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 75*79 7580 7581 7582 7583 7584 7885  °/o milk fat/ 100 kg product  0,026a b 0,029  % non-fatty lactic dry matter excluding added whey and/orlactose and/or casein and/or caseinates/100 kg product - C 0,012  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 0,014 No L 360/20 Official Journal of the European Communities 30.12.91 I Positive ! Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,001  % sucrose/100 kg product  f 0,005 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weightof these products and the lactose content of the addedwhey. 30 . 12 . 91 Official Journal of the European Communities No L 360/21 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ IrF1  100 kg  1701 11 10 1701 11 90 1701 12 10 C) C) O O o 0,405 0,405 0,405 0,405 0,405 0,405 0,405 0,405 0,486 0,486 0,486 1701 12 90 1701 91 00 1701 99 10 1701 99 90  100 kg of dry matter  1702 30 10 1702 40 10 1702 60 10 0,486 0,486 0,486 ¢ % sucrose content and 100 kg net  1702 60 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O C) 0,0049 0,0049 0,0049  100 kg of dry matter  1702 90 30 0,486  P/o sucrose content and 100 kg net  1702 90 60 3 3 3' 3 3 3 3 0,0049 0,0049 0,0049 0,0049 0,0049 0,0049 0,0049 1702 90 71 1702 90 90  100 kg of dry matter  2106 90 30 0,486 ¢ °/o sucrose content and 100 kg net  2106 90 59 O O O 0,0049 0,0049 0,0049 30 . 12 . 91No L 360/22 Official Journal of the European Communities 0) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 30 . 12 . 91 Official Journal of the European Communities No L 360/23 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ IrJ 100 kg ­ 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 30 . 12 . 91No L 360/24 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7632 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 6585 7585 6586 7586 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 30 . 12 . 91 Official Journal of the European Communities No L 360/25 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg - 2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 No L 360/26 Official Journal of the European Communities 30 . 12 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 30 . 12 . 91 Official Journal of the European Communities No L 360/27 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg - 7090 7091 7092 7095 7096 7100 o 7101 O 7102 O 7103 O 7104 C) 7105 C) 7106 C) 7107 C) 7108 C) 7109 C) 7110 O 7111 O 7112 O 7113 O 7115 O 7116 C) 7117 O 7120 C) 7121 O 7122 O 7123 C) 7124 O 7125 C) 7126 O 7127 O 7128 C) 7129 O 7130 O 7131 O 7132 O 7133 O 7135 0) 7136 (') 7137 O 7140 C) 7141 O 7142 C) 7143 O 7144 C) 7145 O No L 360/28 Official Journal of the European Communities 30. 12 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  100 kg - 7146 C) 7147 C) 7148 C) 7149 O 7150 0) 7151 C) 7152 0) 7153 O 7155 C) 7156 C) 7157 C) 7160 (l) 7161 O 7162 O 7163 C&gt; 7164 C) 7165 0 7166 O 7167 O 7168 O 7169 O 7170 O 7171 (l) 7172 C) 7173 C) 7175 O 7176 O 7177 O 7180 C) 7181 C) 7182 O 7183 C) 7185 C) 7186 C) 7187 C) 7188 0) 7190 0) 7191 O 7192 C) 7195 O 7196 C) 7200 O 7201 C) 7202 O 7203 C) V Official Journal of the European Communities30 . 12 . 91 No L 360/29 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/' Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 7204 O 7205 O 7206 O 7207 O 7208 O 7209 O 7210 O 7211 0) 7212 O 7213 O 7215 o 7216 O 7217 O 7220 O 7221 O 7260 O 7261 O 7262 C) 7263 O 7264 O 7265 O 7266 0 7267 O 7268 (') 7269 (') 7270 o 7271 C) 7272 C) 7273 C) 7275 O 7276 O 7300 (') 7301 (l) 7302 C) 7303 O 7304 0) 7305 O 7306 O 7307 C) 7308 (') 7309 O 7310 C) 7311 O 7312 ( l) 7313 (') No L 360/30 Official Journal of the European Communities 30 . 12. 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece - Dr Ireland £ Irl  100 kg - 7315 C) 7316 O 7317 C) 7320 O 7321 C) 7360 C) 7361 O 7362 O 7363 C) 7364 C) 7365 C) 7366 O 7367 O 7368 e&gt; 7369 C) 7370 C) 7371 O 7372 O 7373 C) 7375 (l) 7376 O 7378 O 7400 O 7401 C) 7402 0) 7403 (') 7404 (') 7405 o 7406 0 7407 C) - 7408 o 7409 O 7410 (') 7411 O 7412 C) 7413 C) 7415 0) 7416 O 7417 O 7420 O 7421 (') 7460 (') 7461 C) 7462 O 7463 O 30 . 12 . 91 Official Journal of the European Communities No L 360/31 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg - 7464 (') 7465 O 7466 O 7467 O 7468 O 7470 O 7471 O 7472 O 7475 O 7476 O 7500 o 7501 0 7502 (') 7503 0 7504 o 7505 O 7506 O 7507 0 7508 0 7509 O 7510 C) 7511 C) 7512 O 7513 o 7515 C) 7516 o 7517 C) 7520 O 7521 (') 7560 ( l) 7561 0 7562 O 7563 O 7564 (l) 7565 C) 7566 0 7567 O 7568 C) 7570 C) 7571 O 7572 O 7575 C) 7576 O 7600 (') 7601 0 No L 360/32 Official Journal of the European Communities 30 . 12 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal I Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - 100 kg ­ 7602 O 7603 C) 7604 C) 7605 C) 7606 C) 7607 0 7608 C) 7609 0 7610 0 7611 o 7612 o 7613 C) 7615 C&gt; 7616 C) 7620 0 7700 O 7701 C) 7702 C) 7703 C) 7705 C) 7706 C) 7707 C) 7708 (l) 7710 0) 7711 C) 7712 C) 7715 O 7716 O 7720 0 7721 C) 7722 0 7723 C) 7725 C) 7726 C) 7727 C) 7728 (l) 7730 C) 7731 C) 7732 C) 7735 0 7736 C) 7740 O 7741 C) 7742 O 7745 O 30 . 12 . 91 Official Journal of the European Communities No L 360/33 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands ' F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 7746 C) 7747 C) 7750 0 7751 C) 7758 7759 7760 O 7761 O 7762 o 7765 0 7766 (') 7768 7769 7770 O 7771 O 2,390 7778 7779 7780 0 2,563 7781 0 2,668 7785 O 2,617 7786 C) 2,722 7788 7789 7798 o 7799 0) 7800 2,683 7801 2,788 7802 2,880 7805 2,737 7806 2,842 7807 2,934 7808 O 7809 O 7810 2,799 7811 2,904 7818 O 7819 o 7820 C) 2,749 7821 C) 2,854 7822 O 2,946 7825 C) 2,803 7826 O 2,908 7827 O 3,000 7828 0 7829 O No L 360/34 Official Journal of the European Communities 30 . 12 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg ­ 7830 O 2,865 7831 C) 2,970 7838 O 7840 C) 7841 0 7842 O 7843 0 7844 0 7845 C) 7846 0 7847 O 7848 O 7849 0 7850 0 7851 C) 7852 C) 7853 O 7855 C) 7856 C) 7857 C) 7858 0 7859 0 7860 0 7861 O 7862 0) 7863 C) 7864 C) 7865 C) 7866 C) 7867 0 7868 O 7869 C) 7870 C) 7871 C) 7872 C) 7873 o 7875 0 7876 O 7877 O 7878 C) 7879 C) 7900 O 7901 C) 7902 C) 7903 O 30 . 12 . 91 Official Journal of the European Communities No L 360/35 Positive ! Negative CN code Table Additionalcode I Notes Germany DM Nether ­ lands F1 Spain Ptt Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg ­ 7904 O 7905 C) 7906 O 7907 0 7908 (l) 7909 C&gt; 7910 C&gt; 7911 C) 7912 C) 7913 C) 7915 O 7916 O 7917 (!) 7918 o 7919 (l) 7940 0 7941 &lt;!) 7942 C&gt; 7943 C) 7944 C) 7945 C) 7946 o 7947 (!) 7948 (!) 7949 C) 7950 0) 7951 C) 7952 (!) 7953 C) 7955 (!) 7956 O 7957 O 7958 (l) 7959 (!) 7960 (!) 7961 O 7962 C) 7963 (l) 7964 C) 7965 C) 7966 C) 7967 0 7968 C) 7969 C&gt; 7970 O No L 360/36 Official Journal of the European Communities 30 . 12 . 91 I I Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  7971 0) 7972 C) 7973 C) 7975 C) 7976 C) 7977 C&gt; 7978 C) 7979 C) 7980 0 7981 C&gt; 7982 C) 7983 C) 7984 C) 7985 0 7986 C) 7987 O 7988 C) 7990 C) 7991 C) 7992 C) 7995 O 7996 C) Amounts to be deducted 51xx 0,034 52xx 0,071 53xx 0,114 54xx 0,157 55xx 0,224 56xx 0,325 570x 0,504 571x 0,504 572x 0,705 57ix 0,705 574x 0,907 5750 0,907 5751 0,907 5760 1,108 5761 1,108 5762 1,108 5765 1,108 5766 1,108 5770 1,108 5771 1,108 30 . 12. 91 Official Journal of the European Communities No L 360/37 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl  100 kg - 5780 1,310 5781 1,310 5785 1,310 5786 1,310 579x 0,034 5808 0,034 5809 0,034 5818 0,034 5819 0,034 582x 0,034 5830 0,034 5831 0,034 5838 0,071 584x 0,071 585x 0,071 586x 0,114 587x 0,114 590x 0,157 591x 0,157 594x 0,224 595x 0,224 596x 0,325 597x 0,325 598x 0,504 599x 0,504 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 6750 6751 6760 6761 6762 6765 0,029 0,062 0,099 0,136 0,194 0,282 0,437 0,437 0,612 0,612 0,787 0,787 0,787 0,962 0,962 0,962 0,962 No L 360/38 Official Journal of the European Communities 30 . 12. 91 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - 6766 0,962 6770 0,962 6771 0,962 6780 1,137 6781 1,137 6785 1,137 6786 1,137 679x 0,029 6808 0,029 6809 0,029 6818 0,029 6819 0,029 682x 6830 0,029 0,029 6831 0,029 6838 0,062 684x 0,062 685x 0,062 686x 0,099 687x 0,099 690x 0,136 691x 0,136 694x 0,194 695x 0,194 696x 0,282 697x 698x 0,282 0,437 699x 0,437 30 . 12 . 91 Official Journal of the European Communities No L 360/39 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17 . 6 . 1991 , p . 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor fpr conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 360/40 Official Journal of the European Communities 30 . 12. 91 ANNEX II Monetary coefficients Products Member Spates Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,011 .    1,046 0,984  Milk and milk products   1,011     1,046  0,984   Pigmeat I-l -I -!-l I -!-\ 1 |-  Sugar   1,011  '    1,046  0,988   Cereals   1,011     1,046  0,988   Eggs and poultry and albumins        1,011     "Wine  \\Il   1,011    Processed products (Regulation II IlIIIlIl \ Il (EEC) No 3033/80): Il\ l  to be applied to charges   1,011     1,046  0,984   to be applied to refunds : II II I\ Il\ IlIl -  cereals  _ 1,011  '    1,046  0,988   milk   1,011     1,046  0,984   sugar   1,011     1,046  " 0,988   Jams and marmalades IlIlIlIlIlIlIlIl (Regulation (EEC) No 426/86) I-I-I-II-II --!I-II-II -! -1  Olive oil sector l-I II- ]\ - \ I-l 